On May 14,1971 a decision of this court was entered affirming the commissioner’s order granting plaintiff’s motion for a trial. Thereafter, the case came before the court on a stipulation of the parties stating that a ¡written offer was submitted by plaintiff to the Attorney General and duly accepted on behalf of defendant, whereby plaintiff agreed to accept the sum of $1,150,000 in full settlement of all claims set forth in the petition, and defendant consented to entry of judgment in that amount and released plaintiff from any and all liability, contractual, tort or otherwise, known or that should have been known, arising out of the performance of the subject contract and the collapse and reconstruction of the hangar, and which could have been asserted in this litigation by way of counterclaim or offset, including, but not limited to, claims for liquidated damages. On February 22, 1973 the court entered judgment for plaintiff in the sum of $1,150,000.